DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over TODA et al. (US PGpub: 2007/0285970), herein after TODA, in view of other teaching from Balakrishnan et al. (US PGpub: 2018/0197870 A1), herein after Balakrishnan.
Regarding claim 1, TODA teaches an array of cross point memory cells, as in FIG. 5 and 9-18 and their description, comprising: spaced first lines which cross spaced second lines (a column-like memory cell MC with its chalcogenide and diode stacked over each other is disposed at each cross point or intersection of the word lines WL and bit lines BL, Paragraph [0082]); two memory cells individually between one of two immediately adjacent of the second lines (Paragraph [0025]) and a same single one of 
TODA does not explicitly teach the two memory cells sharing a single first electrode and having non-shared second electrodes, the first electrode being a conductive pillar electrode.
However, Balakrishnan teaches the two memory cells (12 and 14) sharing a single first electrode (18 which is shared at bottom 62) and having non-shared second electrodes (66) (Paragraph [0032]-[0035]), the first electrode (18) being a conductive pillar electrode (as in FIG.2 and FIG. 5)
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TODA’s cross point memory cells with other teaching from Balakrishnan so that the device can have Polarization state of the ferroelectric material which can be changed by application of suitable programming voltages, and remains after removal of the programming voltage (at least for a time). Each polarization state has a different charge-stored capacitance from the other, and which ideally can be used to write (i.e., store) and read a memory state without reversing the polarization state until such is desired to be reversed. Less desirable, in some memory having ferroelectric capacitors the act of reading the memory state can reverse the polarization. Accordingly, upon determining the polarization state, a re-write 
Regarding claim 2, TODA teaches the array of claim 1 wherein the first and second lines angle relative one another other than orthogonally. (FIG. 19).
Regarding claim 3, TODA teaches the array of claim 2 wherein the first (BL) and second lines (WL) angle relative one another at about 45º.
Regarding claim 4, TODA teaches an array of cross point memory cells comprising: spaced first lines (WL) which cross spaced second lines (BL);, the two memory cells each comprising a programmable material (MC containing VR, chalcogenide material), and comprising two non-shared select devices individually electrically coupled to a respective one of the two immediately adjacent second lines and electrically coupled to the programmable material of a different one of the two memory cells (FIG. 5, two non-shared devices MA1 And MA2 coupled to a 12bc BL1 and electrically coupled to programmable material VR) and two memory cells individually between one of two immediately adjacent of the second lines and a same single one of the first lines (a pair of two neighboring cells MC which are in the same cell array and which share a word line WL while being connected to different bit lines BL00, BL01", Paragraph [0127]–[0128], and FIG. 18).

TODA does not explicitly teach the two memory cells sharing a single first electrode and having non-shared second electrodes, the first electrode being a conductive pillar electrode.
However, Balakrishnan teaches the two memory cells (12 and 14) sharing a single first electrode (18 which is shared at bottom 62) and having non-shared second electrodes (66) (Paragraph [0032]-[0035]), the first electrode (18) being a conductive pillar electrode (as in FIG.2 and FIG. 5)
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TODA’s cross point memory cells with other teaching from Balakrishnan 
Regarding claim 5, TODA teaches the array of claim 4 wherein the second lines are elevationally outward of the first lines (FIG.4, WL and BL are first and second line. WL are eleventionally outward the first line BL).
Regarding claim 6, TODA teaches the array of claim 4 wherein the first and second lines are individually straight linear within the array (FIG. 2-4, WL and BL are straight linear within their own array).
Regarding claim 7, TODA teaches the array of claim 4 wherein the two memory cells are individually elevationally elongated and share an elevationally elongated conductive pillar (MA0, MA1, all of them are elevationally elongated and they share a conductive pillar of 18ab. Paragraph [0073]).
Regarding claim 8, TODA teaches the array of claim 7 wherein the shared conductive pillar (18ab) is elevationally over the one first line (BL0).
Regarding claim 9, TODA teaches the array of claim 4 wherein the two memory cells (MA0, MA1) are individually elevationally elongated, the two memory cells collectively comprising a shared elevationally elongated conductive pillar (18ab) and two non-shared elevationally elongated conductive pillars (14a and 14b).
Regarding claim 10, TODA teaches the array of claim 9 wherein the two non-shared conductive pillars are individually of lower conductive material volume than the shared conductive pillar (18ab has larger volume that 14a or 14b).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over TODA, in view of TODA and in further view of Ramaswamy et al. (US PGpub No: 2014/0034896), herein after Ramaswamy
Regarding claim 11, TODA teaches an array of cross point memory cells comprising: spaced lower first lines, spaced upper second lines which cross the first lines, (a column-like memory cell MC with its chalcogenide and diode stacked over each other is disposed at each cross point or intersection of the word lines WL and bit lines BL, Paragraph [0082]) and, the individual memory cells (Paragraph [0025]) comprising: a select device and a programmable device in series with each other, the select device being proximate and directly electrically coupled to one of the second lines, the programmable device being proximate and directly electrically coupled to one of the first lines; and programmable material laterally outward of one of the opposing sidewalls of the first pillar electrode; and a second pillar electrode outward of the programmable material that is laterally outward of the one opposing sidewall of the first pillar electrode (a pair of two neighboring cells MC which are in the same cell array and which share a word line WL while being connected to different bit lines BL00, BL01", Paragraph [0127]–[0128], and FIG. 18), the second pillar electrode being directly electrically coupled to the select device, each of the two memory cells comprising its own non-shared select device (FIG. 5, two non-shared devices MA1 And MA2 coupled to a 12bc BL1 and electrically coupled to programmable material VR).
TODA does not explicitly teach two memory cells individually between one of two immediately adjacent of the second lines and a same single one of the first lines.
However, TODA teaches (needed a little more explanation) a pair of two neighboring cells MC which are in the same cell array and which share a word line WL while being connected to different bit lines BL00, BL01", Paragraph [0127]–[0128], and FIG. 18.
TODA’s cross point memory cells with other teaching from TODA so that the device can control unwanted variations or irregularities in distributions of low resistance values and high resistance values of memory cells within a cell array.
TODA does not explicitly teach a first pillar electrode elevationally over and directly electrically coupled to the one first line, the first pillar electrode comprising a top and opposing sidewalls (SD on top and bottom), the first pillar electrode being shared by the two memory cells. 
However, Ramaswamy teaches, in the same field of endeavor, first pillar electrode elevationally over and directly electrically coupled to the one first line, the first pillar electrode comprising a top and opposing sidewalls, the first pillar electrode being shared by the two memory cells (programmable material (40) which will comprise a programmable region of the memory cell) has been formed elevationally over dielectric material (16) through which an opening (18) was formed, to within such an opening elevationally and laterally over second current conductive material (22) projecting from first current conductive material (20), and within such an opening elevationally over the recessed first current conductive material (20), Paragraph [0030] and FIG. 9. Conductive pillar 22  is shared by two memory cells).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TODA’s modified cross point memory cells with shared conductive pillar and a line as taught by Ramaswamy so that the device with clusters or filaments create current conductive paths between the electrodes. An 
Regarding claim 12, TODA teaches the array of claim 11 wherein the programmable material (VR) is over the top of the first pillar electrode (18ab).
Regarding claim 13, TODA teaches the array of claim 12 wherein the programmable material is beneath the second pillar electrode between two immediately adjacent of the first lines (between BL1 and BL2, programmable material VR, MC is there. VR is beneath 14a.FIG. 5) .
Regarding claim 14, TODA teaches the array of claim 13 wherein the first pillar electrode has a maximum conductive material volume (18ab) that is greater than that of the second pillar electrode (14a, FIG. 5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHEIKH MARUF/Primary Examiner, Art Unit 2828